Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                          No. 04-13-00556-CV
                                          No. 04-13-00557-CV

     The STATE of Texas, FOR THE BEST INTEREST AND PROTECTION OF L.G.

                         From the Probate Court No. 1, Bexar County, Texas
                           Trial Court Nos. 2013MH2278 & 2013MH2254
                         Honorable Polly Jackson Spencer, Judge Presiding 1

         BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment for court-
ordered temporary mental health services and its order to compel psychoactive medications are
AFFIRMED.

        No costs are assessed against appellant because she is indigent.

        SIGNED December 18, 2013.


                                                      _____________________________
                                                      Luz Elena D. Chapa, Justice




1
 The Honorable Polly Jackson Spencer is the presiding judge of Probate Court No. 1 of Bexar County, Texas, and
Judge Spencer signed the two orders that are the subject of this appeal. However, Associate Judge Oscar Kazen
presided over the hearing on the application for temporary commitment and the petition for order to compel
psychoactive medication.